Citation Nr: 1809040	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and/or a personality disorder.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to October 1976, with subsequent service in the Army National Guard and Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea, PTSD, depression and a personality disorder.  The Veteran testified at a Board hearing in September 2012.

This case was initially before the Board in October 2014 and again in June 2017, at which time the Board remanded the case for additional development; it has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board requested that the AOJ attempt to corroborate the Veteran's alleged stressor in August 1975 respecting an explosion at an ammunition depot while deployed in Germany.  The AOJ requested that the Joint Services Records Research Center (JSRRC) research that stressor in an August 2017 request; in that request, the AOJ listed the Veteran's unit as 2nd Battalion, 397th Field Artillery.  In an October 2017 response, JSRRC indicated that in corroboration with the National Archives, no unit records for the 2nd Battalion, 397th Field Artillery in Germany could be located for the 1975 calendar year.  JSRRC indicated, however, that they reviewed other historical documents and could not corroborate the incident alleged by the Veteran.  

In an October 2017 statement, the Veteran indicated that the unit he was assigned to in Germany was the 2nd Battalion, 39th Field Artillery, not the 397th Field Artillery.  A review of the service personnel records associated with the claims file, indeed, confirms that the Veteran was assigned to the 39th Field Artillery.  Consequently, a remand is necessary in order for the AOJ to attempt corroboration of the Veteran's alleged stressor through JSRRC using the Veteran's correct unit.  

Turning to the requested sleep apnea examination, the Veteran underwent a sleep apnea VA examination in October 2017.  It does not appear that the examiner obtained a medical history from the Veteran during that examination.  Moreover, in the provided opinion, the examiner noted that statements from the Veteran and his friends and family "are always helpful," but those statements "are not medically diagnostic and cannot be used for well-grounded diagnoses."  Instead, the examiner relied solely on the lack of a diagnosis in service or any medical evidence of sleep apnea or symptoms thereof in the service treatment records to find that the Veteran's sleep apnea was not related to his military service.  Although the examiner stated that he considered the lay statements, it is not clear to the Board that he actually did consider those statements given his final statements in his medical opinion.  Moreover, the Board specifically directed the examiner to consider the Veteran's statements regarding onset and continuity of symptomatology, which it does not appear this examiner has done.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to corroborate any alleged stressors through official sources, to include either obtaining the Veteran's unit records from his period of service in Germany and/or through the Joint Services Records Research Center (JSRRC), as appropriate, including specifically in August 1975, as indicated by the Veteran in his September 2012 Board hearing.  The Veteran's unit-for this purpose, as noted in his service personnel records currently in the file-is as follows: Service Battery (Or Battery C), 2nd Battalion, 39th Field Artillery.  

2.  Obtain any and all VA treatment records not already associated with the claims file from the Omaha VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination to determine whether sleep apnea is related to military service.  The claims folder must be made available to the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, to include obtaining a detailed medical history from the Veteran respecting onset of symptomatology, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began in or is otherwise related to the Veteran's military service.  

The examiner must specifically discuss the Veteran's reported medical history, as well as his lay statements of record, reflecting continuity of symptomatology since discharge from service, and any other pertinent evidence of record, including the previous VA examiner's findings and conclusions, as appropriate.  

All opinions must be accompanied by a medical rationale.  

4.  Following any additional indicated development, including a new VA psychiatric examination/opinion if warranted by the new development, the AOJ should review the claims file and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

